IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                                    NO. WR-91,482-01


                     EX PARTE STEVEN L. VERNON, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 2006-412,948A IN THE 140TH DISTRICT COURT
                        FROM LUBBOCK COUNTY

        Yeary, J., filed a dissenting opinion in which KELLER, P.J., and SLAUGHTER,
J., joined.
                                DISSENTING OPINION

       Pursuant to a plea bargain, on January 26, 2009, Applicant, Steven L. Vernon, pled

guilty to tampering with a witness. On the basis of his plea, he was convicted, and on March

2, 2009, he was sentenced to confinement for twenty-five years. Nearly twelve years later,

on February 7, 2020, Applicant filed this application for post-conviction writ of habeas

corpus claiming that the State breached his plea agreement. Today, the Court grants relief

to Applicant and sets aside his judgment of conviction. Because I would remand for an

evidentiary hearing, I respectfully dissent.
                                                                                VERNON —    2

       According to Applicant, as part of his plea agreement with the State, he agreed to

give up the title to his Chevrolet Corvette to the State. In exchange, the State agreed not to

protest his release on parole. Applicant claims he turned over the title, as agreed, but the

State still protested his release on parole for many years, beginning in March of 2009.

       On March 28, 2019, the new Criminal District Attorney of Lubbock County wrote

to the Parole Board and withdrew her office’s most recent letter of opposition to

Applicant’s parole. Applicant was then granted parole and released from confinement, after

serving ten years and nine months of his sentence. On July 7, 2020, Applicant and the new

Criminal District Attorney also filed an “Agreed Application for Writ of Habeas Corpus.”

There are also agreed findings in the record, dated July 14, 2020, and signed by the Judge,

defense counsel, and the new Criminal District Attorney, which state: “The agreement by

the State to forego protesting Applicant’s parole was a significant inducement for Mr.

Vernon’s plea of guilty.” But the record of this case is confusing regarding what constituted

the original plea agreement and what constituted an after-the-fact deal to prevent the State

from opposing Applicant’s release on parole.

       The only evidence in the record before us concerning the agreement not to contest

Applicant’s release on parole is found in an affidavit that was executed by the new Criminal

District Attorney of Lubbock County on July 7, 2020. Among other things, her affidavit

states the following:

              Vernon was charged by indictment with the offense of Tampering
       with a Witness in June of 2006. The State also filed a notice of seizure and
       intended forfeiture alleging that Vernon’s 2004 Chevrolet Corvette is
       contraband that is subject to seizure and forfeiture as provided by Chapter 59
       of the Code of Criminal Procedure. Vernon pled guilty to the offense,
       pursuant to a plea bargain agreement, on January 26, 2009, and was
                                                                               VERNON —   3

      sentenced to twenty-five years imprisonment. As part of the plea-bargain
      agreement, Vernon agreed to forfeiture of the Chevrolet Corvette, which was
      ordered forfeited to the State as contraband.

               The lead prosecutor for the case filed a Statement of Fact form in
      March of 2009 opposing parole. The following month, an email was sent to
      Vernon's trial counsel stating that the District Attorney was willing to forego
      writing a parole opposition letter to the Parole Board if Vernon’s attorney
      would provide the DA's Office with the title certificate to the Corvette
      indicating that there are no liens. A DA’s Office investigator picked up the
      title to the Corvette with a release of lien in April of 2009.

              Vernon was denied parole on several occasions between 2009 and
      2019. Though I do not believe there was any intent to go against the
      agreement contained in the April 2009 email, the DA’s Office filed parole
      objection letters with the Board of Pardons and Paroles with each early
      release consideration event. After becoming Lubbock County Criminal
      District Attorney and being informed of the full terms of the agreement, I
      filed a new parole letter in March of 2019 withdrawing the DA’s Office most
      recent parole objection letter. Vernon was released on discretionary
      mandatory supervision on September 30, 2019.

      The Agreed Findings of Fact and Conclusions of Law state that an agreement not to

contest parole was a “significant inducement” for Mr. Vernon’s plea of guilty. But the

affidavit from the new Criminal District Attorney states that, as part of the plea-bargain

agreement, Vernon agreed to forfeiture of the Chevrolet Corvette. The affidavit further

states that, in March 2009—the same month in which Applicant was sentenced pursuant to

his plea—the lead prosecutor on the case filed a letter opposing parole for Applicant, an

act that would seem at odds with that same prosecutor’s having agreed earlier that same

month not to do so. The affidavit then suggests that “[t]he following month,” which it

seems reasonable to conclude would have been in April of 2009, “an email was sent to

Vernon’s trial counsel stating that the District Attorney was willing to forego writing a
                                                                                     VERNON —    4

parole opposition letter to the Parole Board if Vernon’s attorney would provide the DA’s

Office with the title certificate to the Corvette.” 1

       There is an obvious discrepancy that is not resolved by the present record. Either

the agreement not to oppose parole was part of the plea agreement that induced Applicant

to enter his plea in this case, or it was an after-the-fact agreement designed to facilitate the

delivery of the title to the Corvette which had been forfeited as part of the plea agreement.

If it was an after-the-fact agreement and not part of the original plea agreement that

“induced” Applicant to enter his plea, then he may be entitled to seek redress for the broken

agreement, but he would not necessarily be entitled to have his conviction set aside.

       There are findings of fact, but there is no affirmative evidence in the record showing

that the agreement not to contest parole was part of the original plea bargain. Instead, the

only evidence in the record addressing the agreement not to contest parole seems to

contradict the claim that the agreement not to contest parole was part of the original

agreement that induced the Applicant’s plea. An evidentiary hearing would be useful in

resolving this inconsistency and determining whether this agreement was truly a part of the

original plea bargain or only an after-the-fact inducement, regardless of whether it was

honored. Therefore, I would remand for an evidentiary hearing to resolve this confusion

and inconsistency. In addition, if this agreement did form the basis of the plea bargain, I

would direct the trial court to conduct a laches inquiry—the State protested Applicant’s




       1
         The fact that this agreement was memorialized in April of 2009, only after the plea which
led to Applicant’s conviction and sentence had been completed, also seems to be corroborated by
the following quote found in the next paragraph in the new District Attorney’s affidavit: “I do not
believe there was any intent to go against the agreement contained in the April 2009 email . . ..”
                                                                             VERNON —   5

release for many years, so why did Applicant wait until he was released on parole to bring

this claim?

       For these reasons, I respectfully dissent.



FILED:                     February 3, 2021
DO NOT PUBLISH